Citation Nr: 9932988	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-19 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

Entitlement to service connection for hypertension.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1993.  

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the claim of service connection for hypertension.  In 
the Introduction portion of a September 1998 decision 
regarding an unrelated claim, the Board determined that a 
September 1998 informal hearing presentation served as a 
notice of disagreement when the claims file was received at 
the RO.  The Board referred the matter to the RO for the 
appropriate action.  In October 1998, a statement of the case 
was issued and the veteran's substantive appeal was received.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran was first diagnosed with hypertension during 
service.


CONCLUSION OF LAW

Service connection is warranted for hypertension.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.103, 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On the service entrance examination of November 1973, the 
veteran's blood pressure was 130/86, sitting.  There was a 
negative history with regard to hypertension.  At the time of 
another examination in May 1974, his blood pressure was 
124/76.  On reenlistment examination of March 1978, his blood 
pressure was 126/86, sitting.  On an examination in December 
1980, his blood pressure was 136/98, sitting.  A repeat blood 
pressure reading taken from the left arm was 138/106.  It was 
recommended that repeat blood pressure readings be taken 
every three to six months, and that the veteran watch his 
weight.  At the time of a January 1982 separation 
examination, his blood pressure was 122/90, sitting.  On his 
reenlistment examination of January 1984, his blood pressure 
was 134/88, sitting.  On an August 1985 examination his blood 
pressure was 140/97, sitting.  In December 1986, his blood 
pressure was 132/100, sitting.  It was noted that he needed 
serial blood pressure readings and that his prior medical 
history was negative.  The examiner reported a diagnosis of 
hypertension, which was not considered disabling.  Blood 
pressure readings conducted over a series of days following 
that examination were as follows: 136/84 sitting, 138/86, 
standing, and 124/80, supine; 134/82, sitting, 138/86, 
standing, and 130/80, supine; and 132/80, sitting, 136/86, 
standing, and 128/82, supine.  In December 1990, his blood 
pressure was 112/87, sitting.  At the time of his separation 
examination in December 1993, his blood pressure was 130/90, 
sitting.  The medical history reports of record are negative 
with regard to hypertension.  

On VA examination of May 1994, it was noted that the left arm 
blood pressure was 136/86, and was 138/84 for the right arm.  
At that time, the examiner did not offer any comments 
regarding hypertension.  

On VA examination of December 1995, it was noted that the 
veteran has had varied blood pressure readings, and that the 
elevated blood pressure readings were not consistent while in 
service.  At that time, he had been experiencing significant 
amounts of chest pain and on selected blood pressure 
evaluations he noted that it was recorded as 160/100.  He did 
not have chest pain or shortness of breath.  There was no 
evidence of coronary or cardiovascular disease.  Left arm 
blood pressure was 136/88, sitting, and 138/84, standing.  
For the right arm, blood pressure was 136/88, sitting.  On 
examination, the pupils were equal, normally reactive, no 
hypertensive or sclerotic retinopathy, and there were no 
bruits of the neck.  Chest was clear to percussion and 
auscultation.  Regarding the heart, S1 and S2 were normal, 
and there were no murmurs, and no S3 or S4.  Peripheral 
pulses were full.  The examiner reported an impression of 
vascular hyper reactor, and that treatment was not indicated.  
The chest x-ray was negative.  

On VA examination of May 1998, the veteran reported that 
during service he was told that he had fluctuating 
hypertension.  He did not recall the specific date of the 
diagnosis, and that he was asymptomatic when it was made.  He 
was not being treated and was not taking medication.  He 
denied symptoms of fatigue, dizziness, weakness, syncope, 
angina, dyspnea, chest pain, chest pressure, and headaches.  
His activity was limited due to an ankle injury.  He reported 
a considerable weight gain.  He denied experiencing episodes 
of acute cardiac illness, including myocardial infarction, 
congestive heart failure, and acute rheumatic fever.  He 
denied cardiac surgery of all types.  On examination, his 
weight was 275 pounds, and the examiner noted that he was 
obese.  His blood pressure on three occasions was 150/120, 
160/120, and 160/120.  Fundi were benign.  His lungs were 
clear and there was no peripheral edema.  The examiner 
commented that there was no clinical evidence of heart 
disease, but that he did have significant hypertension that 
needed to be treated.  The examiner diagnosed hypertension, 
untreated.    

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed and that 
the VA has fulfilled its duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 
3.103(a) (1999). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  With chronic disease shown as 
such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999).  Certain chronic 
diseases, including hypertension, will be presumed to have 
been incurred during service, if manifested to a compensable 
degree within the year after service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

In this case, the evidence of record shows that the veteran 
was diagnosed with hypertension during service in 1986, and 
that it was not considered disabling at that time.  In May 
1998, the examiner diagnosed hypertension, and further 
indicated that the condition had gone untreated.  This 
suggests that the condition had existed for a period prior to 
the examination.  The Board finds that overall the evidence 
is in equipoise since it is clear that hypertension, a 
chronic disease as defined at 38 C.F.R. § 3.309(a), was 
diagnosed during service, and a few years after service; but 
not in the interim.  Therefore, service connection for 
hypertension is warranted, and the appeal is granted.  


ORDER

Entitlement to service connection for hypertension has been 
established, and the appeal is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

